Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 and 08/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. [US 2020/0021752 A1] further in view of Nakamichi et al. [WO 2019/230205 A1, see the attached document].
Regarding Claim 1, Holzer teaches: A method of determining positioning of objects in a scene based on a plurality of views, the method comprising: obtaining object detection data, ODD, corresponding to one or more views of the plurality of views of the scene, wherein each of the one or more views is captured by a respective camera, said ODD comprising an object identifier of a respective image object in a respective view and a location of a respective reference point of the respective image object in the respective view Holzer teaches collecting image data of an object from multiple viewing angles captured from a camera to determine a skeleton of an object that is recognized, such as a person or a car, with the location of body parts and to identify the pose. Further, Holzer teaches key points of the object being detected and centering the object in the sequence of images, (Holzer Para 0004 & Holzer Para 0007 & Holzer Para 0008 & Holzer Para 0033 & Holzer Para 0034 & Holzer Para 0036 & Holzer Para 0053 & Holzer Para 0262 & Holzer Para 0281).

creating a virtual view associated with a virtual camera position, with ODD corresponding to said virtual view comprising a data part of the ODD corresponding to the first view, which data part is associated with the identified first image object; Holzer teaches representing the object as a multi-view interactive digital media representation (MVIDMR) from the image and location information data where the object can be rotated virtually in a display, which is the virtual camera position, (Holzer Para 0006 & Holzer Para 0007).

computing, based on the ODD associated with at least said virtual view and a further view of the one or more views, a position of said first image object. Holzer teaches creating a 3-D model of the object that can be rotated virtually and positioned in a 3-D model space using the position/pose detected from the MVIDMR, (Holzer Para 0006 & Holzer Para 0007 & Holzer Para 0061 & Holzer Para 0062).

Holzer teaches a skeleton tracker and detector that is able to create a three-dimensional model of an object that can be rotated and positioned using images of the object from multiple viewpoints to determine the location of body parts and pose, however, Holzer does not explicitly teach creating a virtual image as a mirror reflection of the real object and removing data of object detect. Nakamichi teaches the following limitations:

processing the obtained ODD to identify a first image object of a first view of said one or more views as a mirror reflection of a real object; Nakamichi teaches creating a virtual image that is mirrored from the real object based on an image based from a three-dimensional camera, which is able to take images with three-dimensional data, to determine if there are multiple people in an image or if it is a reflection, such as a mirror surface behind the person, (Nakamichi Page 5 Para 1 & Nakamichi Page 5 Para 2 & Nakamichi Page 5 Para 7 & Nakamichi Page 7 Para 7 & Nakamichi Figure 5).

removing said data part of the ODD associated with the first image object from the first view; and Nakamichi teaches deleting the virtual image distance data using the image removing unit to remove part of the distance image to detect the human skeleton information, (Nakamichi Page 6 Para 4 & Nakamichi Page 6 Para 5 & Nakamichi Page 7 Para 6).

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine Holzer further in view of Nakamichi. Holzer skeleton tracker and detector that is able to create a three-dimensional model of an object that can be rotated and positioned using images of the object from multiple viewpoints to determine the location of body parts and pose. Nakamichi teaches creating a virtual image that is a mirror reflection of a real object and deleting distance data to detect the human skeleton. One skilled in the art would have been motivated to modify Holzer with the teaching of Nakamichi in this manner in order to use the skeleton detection device that is able to create a mirror reflection of an object as it is able to detect if there are multiple objects in an image or if it is a reflection of one and deleting the distance data to reduce processing load. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Regarding Claim 2, Holzer in further view of Nakamichi teaches: The method of claim 1, wherein processing the ODD comprises identifying the first image object based on prestored mirror location data in the scene. Nakamichi teaches the mirror surface position being stored in the mirror surface storage unit to detects a person and create a human skeleton, (Nakamichi Page 6 Para 4 & Nakamichi Page 6 Para 5).

Regarding Claim 3, Holzer in further view of Nakamichi teaches: The method of claim 1, wherein creating the virtual view comprises: transforming the ODD associated with the first image object such that the virtual view is horizontally flipped with respect to the first view. Nakamichi teaches folding, which is horizontally flipped, and overlapping the real image, that is behind the mirror surface, with the virtual image to estimate the person’s skeleton, (Nakamichi Page 7 Para 3).

Regarding Claim 4, Holzer in further view of Nakamichi teaches: The method of claim 1, wherein processing the ODD comprises: detecting a second image object comprised in said further view, and identifying the first image object as a mirror image of the second image object. Nakamichi teaches a mirror image pair detection unit where two objects are compared to know if it is two different people or a mirror reflection of the person, (Nakamichi Page 5 Para 1 & Nakamichi Page 5 Para 2 & Nakamichi Page 5 Para 4).

Regarding Claim 5, Holzer in further view of Nakamichi teaches: The method of claim 4, wherein processing the ODD comprises: correlating appearance of a first reference point of the first image object with corresponding appearance of a second reference point of the second image object to identify the first image object as a mirror image of the second image object. Nakamichi teaches a mirror image pair detection unit where two objects are compared to know if it is a mirror reflection of the person using a threshold, (Nakamichi Page 5 Para 1 & Nakamichi Page 5 Para 2 & Nakamichi Page 5 Para 4 & Figure 5).

Regarding Claim 6, Holzer in further view of Nakamichi teaches: The method of claim 4, wherein processing the ODD comprises providing a common object identifier for the first image object and the second image object. Nakamichi teaches mirror image pair detection unit where two objects are compared to know if it is a mirror reflection of the person using body information, such as the position of the person, to know if they are similar, (Nakamichi Page 5 Para 1 & Nakamichi Page 5 Para 2 & Nakamichi Page 5 Para 4 & Figure 5).

Regarding Claim 14, Holzer in further view of Nakamichi teaches: A monitoring device configured to determine positioning of objects in a scene based on a plurality of views, said monitoring device comprising logic configured to control the monitoring device to: obtain object detection data, ODD, corresponding to one or more views of the plurality of views of the scene, wherein each of the one or more views is captured by a respective camera, said ODD comprising an object identifier of a respective image object in a respective view and a location of a respective reference point of the respective image object in the respective view; process the obtained ODD to identify a first image object of a first view of said one or more views as a mirror reflection of a real object; create a virtual view associated with a virtual camera position, with ODD corresponding to said virtual view comprising a data part of the ODD corresponding to the first view, which data part is associated with the identified first image object; remove said data part of the ODD associated with the first image object from the first view; and compute, based on the ODD associated with at least said virtual view and a further view of the one or more views, a position of said first image object. With regards to Claim 14, it performs the same as Claim 1 with Holzer use of skeleton detection system that uses program instructions, which is considered the logic, to perform the operations (Holzer Para 0284 & Holzer Para 0287) and is rejected for similar reasons.

Regarding Claim 15, Holzer in further view of Nakamichi teaches: The monitoring device of claim 14, wherein the logic is configured to: transform the ODD associated with the first image object such that the virtual view is horizontally flipped with respect to the first view. With regards to Claim 15, it performs the same as Claim 2 with Holzer use of skeleton detection system that uses program instructions, which is considered the logic, to perform the operations (Holzer Para 0284 & Holzer Para 0287) and is rejected for similar reasons.

Regarding Claim 16, Holzer in further view of Nakamichi teaches: The monitoring device of claim 14, wherein the logic is configured to process the ODD to: identify the first image object based on prestored mirror location data in the scene. With regards to Claim 16, it performs the same as Claim 3 with Holzer use of skeleton detection system that uses program instructions, which is considered the logic, to perform the operations (Holzer Para 0284 & Holzer Para 0287) and is rejected for similar reasons.
Regarding Claim 17, Holzer in further view of Nakamichi teaches: The monitoring device of claim 14, wherein the logic is configured to process the ODD to: detect a second image object comprised in said further view, and identify the first image object as a mirror image of the second image object. With regards to Claim 17, it performs the same as Claim 4 with Holzer use of skeleton detection system that uses program instructions, which is considered the logic, to perform the operations (Holzer Para 0284 & Holzer Para 0287) and is rejected for similar reasons.

Regarding Claim 18, Holzer in further view of Nakamichi teaches: The monitoring device of claim 17, wherein the logic is configured to process the ODD to: correlate appearance of a first reference point of the first image object with corresponding appearance of a second reference point of the second image object to identify the first image object as a mirror image of the second image object. With regards to Claim 18, it performs the same as Claim 5 with Holzer use of skeleton detection system that uses program instructions, which is considered the logic, to perform the operations (Holzer Para 0284 & Holzer Para 0287) and is rejected for similar reasons.

Regarding Claim 19, Holzer in further view of Nakamichi teaches: The monitoring device of claim 17, wherein the logic is configured to process the ODD to: provide a common object identifier for the first image object and the second image object. With regards to Claim 19, it performs the same as Claim 6 with Holzer use of skeleton detection system that uses program instructions, which is considered the logic, to perform the operations (Holzer Para 0284 & Holzer Para 0287) and is rejected for similar reasons.

Allowable Subject Matter
Claims 7-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7: The method of claim 4, wherein the computing comprises: processing of the ODD to generate candidate association data which associates pairs of objects between the views of the scene, wherein the processing further comprises: computing a plurality of estimated positions in a scene coordinate system of the scene for associated pairs of image objects in the candidate association data; determining one or more clusters of the plurality of estimated positions; generating, based on estimated positions in at least one cluster among the one or more clusters, final association data which associates one or more image objects between the views of the scene; and computing, based on the final association data, one or more final positions in the scene coordinate system of the scene for one or more reference points of said first image object. Holzer teaches a skeleton tracker and detector that uses object detection. Further, Xiang teaches using a clustering algorithm to recognize an object to separate it from the background to track it in a 3D space and get the coordinate position in a coordinate system. However, Holzer and Xiang does not teach computing a plurality of estimated position in a scene coordinate and using association data.

	Regarding Claims 8-13: Claims 8-13 are objected to for at least being directly or indirectly dependent upon claim 7.

	Regarding Claim 20: The monitoring device of claim 17, wherein to compute comprises to: process of the ODD to generate candidate association data which associates pairs of objects between the views of the scene, and wherein to process further comprises to: compute a plurality of estimated positions in a scene coordinate system of the scene for associated pairs of image objects in the candidate association data; determine one or more clusters of the plurality of estimated positions; generate, based on estimated positions in at least one cluster among the one or more clusters, final association data which associates one or more image objects between the views of the scene; and compute, based on the final association data, one or more final positions in the scene coordinate system of the scene for one or more reference points of said first image object. Claim 20 is objected to for similar reasons as to those described in Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERNAN ARIAS whose telephone number is (571)272-8094. The examiner can normally be reached M-F 8:30 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HERNAN ARIAS/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661